Citation Nr: 1435266	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  13-05 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Eligibility for payment of attorney fees from past-due benefits withheld from a September 29, 2011, rating decision.

(The issue of whether new and material evidence was received sufficient to reopen a previously denied claim for service connection for a central nervous system disability as a result of herbicide exposure is addressed in a separate decision.)


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the Veteran's former private attorney from December 17, 2010, to March 13, 2012.  The Veteran served on active duty from May 1968 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 8, 2012, decision by the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This is a simultaneously contested claim.  A "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant. 38 C.F.R. § 20.3(p) (2013).

Because this is a simultaneously contested claim, special procedural regulations are applicable.  All interested parties are to be specifically notified of the action taken by the Agency of Original Jurisdiction (AOJ)in a simultaneously contested claim, and of the right and time limit for initiating appeal, and both hearing and representation rights.  38 C.F.R. § 19.100 (2013).  It appears this procedural step was met when copies of the February 2013 statement of the case was mailed to both the appellant (attorney) and the Veteran.  The appeal as to both parties was perfected in March 2013.

The appeal is REMANDED to the AOJ.  VA will notify the interested parties to the simultaneously contested claim regarding any further action required.


REMAND

A review of the record reveals that the Veteran provided additional statements and evidence addressing the attorney fee issue subsequent to the February 2013 statement of the case.  This evidence has not been addressed by the AOJ in a supplemental statement of the case and such consideration has not been waived by the parties.  See 38 C.F.R. § 20.1304 (2013).  

The Board also notes that a February 2013 VA Form 9 expressed the Veteran's desire for a videoconference hearing before a Veterans Law Judge.  Although the Veteran appeared, pro se, for a videoconference hearing before the undersigned acting Veterans Law Judge concerning the issue addressed in a separate Board decision, the appellant (attorney) was not provided notice of that hearing and no testimony was taken concerning the attorney fee issue on appeal.  The Veteran's statements prior to the August 2013 videoconference, however, do not indicate that he believed himself to be a party to the simultaneously contested attorney fee claim nor that he desired a hearing on this issue.  

Under VA regulatory criteria, if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimant and their representative, if any, will be allowed to present opening testimony and argument; the appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  38 C.F.R. § 20.713(a) (2013).  The Board finds that further development in this case is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The parties should be should be notified that the issue on appeal is a simultaneously contested claim and informed of their respective rights in this appeal.  

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be readjudicated with consideration of all the evidence of record.  The contesting parties, the appellant and the Veteran, must be furnished a supplemental statement of the case and afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




	                  _________________________________________________
	Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



